Citation Nr: 0432397	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  94-45 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Evaluation of tension headaches, currently rated as 30 
percent disabling.

2.  Evaluation of right rhomboid muscle spasm, currently 
rated as 20 percent disabling.

3.  Evaluation of left rhomboid muscle spasm, currently rated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs






ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to 
September 1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO assigned a 30 percent evaluation for 
tension headaches. 

In June 2003, the Board remanded the veteran's claim for 
further development.  In a December 2003 rating decision, the 
RO continued the 30 percent evaluation for tension headaches.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Tension headaches are manifested by no more than 
characteristic prostrating attacks occurring on an average of 
once per month.

2.  Tension headaches are not productive of severe economic 
inadaptability.





CONCLUSION OF LAW

Tension headaches are no more than 30 percent disabling.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8199-8100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate her claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the July 1994 statement of the case, the RO provided the 
veteran with the rating criteria for migraine headaches, 
Diagnostic Code 8100.  In a May 2003 VCAA letter, under a 
heading entitled "What the Evidence Must Show to Support 
Your Claim," the RO stated that to establish entitlement to 
increased compensation, the evidence must show that tension 
headaches had increased in severity.  This was reiterated in 
a July 2003 VCAA letter.

Second, VA has a duty to inform the veteran of which 
information and evidence she was to provide to VA and which 
information and evidence VA would attempt to obtain on her 
behalf.  In the May 2003 VCAA letter, under a heading 
entitled "What is VA's Duty to Assist You in Obtaining 
Evidence for Your Claim," the RO stated that it would help 
the veteran obtain medical records, employment records, or 
records from other Federal agencies, but that the veteran had 
to provide the RO with sufficient information so that it 
could obtain the records from the appropriate person or 
agency.  The RO stressed that it was still the veteran's 
responsibility to support her claim with the appropriate 
evidence.  These duties of VA and the veteran were reiterated 
in the July 2003 VCAA letter.  In addition, the veteran was 
advised to provide any additional information or evidence in 
her possession that is pertinent to the claim and to submit 
the evidence to VA.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's VA and private 
treatment records.  The veteran has not indicated the 
existence of any additional records that would aid in 
substantiating her claim.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(1994) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  Pelegrini I was withdrawn and 
replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  Pelegrini II indicated that the Court was 
not holding that where pre-AOJ-adjudication notice was not 
provided, the case must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred.  The Court stated that it recognized that 
where the notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  However, it indicated that the appellant had the 
right to VCAA content-complying notice and proper subsequent 
VA process.  In this case, proper action was taken by VA, in 
that VA provided the veteran with the appropriate rating 
criteria for tension headaches and indicated in two VCAA 
letters, dated in May 2003 and July 2003, the 
responsibilities of VA and the veteran for obtaining evidence 
of the severity of the tension headaches.  Thus, the Board 
finds that all due process concerns have been satisfied, and 
to decide the appeal would not be prejudicial error to the 
claimant.  See Pelegrini, 17 Vet. App. at 421; Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (harmless error).

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2003).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2003).

Tension headaches are analogously rated under Diagnostic Code 
8100 for migraines.  Migraines with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability warrant a 50 percent disability 
evaluation; migraines with characteristic prostrating attacks 
occurring on an average once a month over last several months 
warrant a 30 percent disability evaluation; migraines with 
characteristic prostrating attacks averaging one in 2 months 
over last several months warrant a 10 percent disability 
evaluation; and migraines with less frequent attacks warrant 
a zero percent disability evaluation.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board finds that the preponderance of the evidence is 
against a grant of an increased evaluation for tension 
headaches.

The veteran stated that her headaches were sometimes so 
severe that she would have to stop whatever she was doing and 
lie down, and that the pain would be intense and intolerable.  
In a statement dated in February 1998, the veteran asserted 
that her headaches were prostrating to the point of 
incapacitation.  She stated that when the headaches hit, she 
would have to lie still in a dark room.  

In a January 1993 VA examination report, the veteran reported 
that she would get headaches once every two to three weeks, 
which were mild to severe and would last for about two to 
three hours.  There would be no associated visual 
disturbances, nausea or vomiting, and the pain would improve 
with rest and a cold cloth on the forehead.  In a January 
1996 private outpatient treatment report, the veteran 
reported that her headaches were bad at the time of her 
divorce but were currently less frequent.  In a February 1997 
VA examination report, the veteran reported having headaches 
about 6 to 7 times per month with severe headaches occurring 
two to three times per month.  The headaches, when severe, 
were nonprostrating and were relieved with analgesics and 
rest.  The diagnosis was migraine headaches, nonprostrating.

In a September 1998 VA examination report, the veteran 
reported having headaches approximately three to four times 
per week.  She reported having severe headaches once per 
week, at which time she would lay in complete darkness for 
approximately four hours.  The headaches could last two to 
three days at a time.  She estimated losing thirty to forty 
days of work in the prior year due to the headaches.  In his 
assessment, the examiner stated that the veteran's headaches 
were prostrating due to the fact that the veteran was losing 
work time due to the headaches and to the fact that once a 
week she needed to lay down for a period of four hours to 
treat the headaches.

In an April 2000 private outpatient treatment report, the 
veteran reported that her headaches were off and on for the 
prior seven years and that they had been becoming more 
frequent, lasting for more time and up to three to four times 
per month.  She reported being in constant pain.  The 
assessment was migraine, intractable.

In an August 2003 VA examination report, the veteran reported 
that her headaches gave her constant pain.  She reported that 
approximately three to four times per week the pain was 
severe, lasting on average of 48 hours; the examiner noted 
that this indicated that she was in 10 out of 10 pain most of 
the time.  The veteran reported being able to work most days 
but that she had lost three days in the last six to eight 
months due to the headaches, and that she had to leave work 
early six times in the last six to eight months due to the 
headaches.  She lost approximately 42 hours of work in the 
last six to eight months.  The examiner noted that the 
headaches seemed to be worsening over time, and that the 
veteran has been able to work by taking medications daily.  
The veteran reported that she had to lie down because of the 
headaches about five to six times in the prior six months, an 
average of about once per month.  She reported a decreased 
ability to perform her job, but that she was able to work 
through most headaches with the use of narcotic medications.  
In his assessment, the examiner noted that the veteran had 
prostrating attacks which required her to lay down about once 
per month.  He stated that a once-per-month headache 
frequency would not qualify as "very frequent," although 
the veteran did have some degree of economic hardship as she 
had lost 42 hours of work in the last six to eight months due 
to the headaches.

In March 2003, Dr. B. noted that the appellant usually had a 
daily headache and a headache every three to four days.  She 
was on Vicodin for pain control.

The above indicates that there is evidence of prostrating 
headaches.  However, there is conflicting evidence as to 
their frequency and as to whether they are productive of 
severe economic inadaptability.  In the September 1998 
examination report, the veteran reported being incapacitated 
one per week, and that she lost 30 to 40 days of work per 
year.  A few months later, however, in a December 1998 
statement, the veteran asserted that she had only missed 
"several" days from work due to her headaches, but that she 
did not have anything proving how much time she had missed 
from work.  In the August 2003 examination report, the 
veteran reported that she had to lie down about once per 
month, and that she had lost about 42 hours of work in the 
prior six to eight months.  The Board finds probative the 
fact that the  veteran has been able to continue working, and 
that in the most recent examination report the veteran 
reported missing only 42 hours of work in the prior six to 
eight months.  The Board finds that the evidence shows that 
the headaches are not productive of severe economic 
inadaptability, and thus the disability picture more nearly 
approximates the criteria for the 30 percent rating for 
tension headaches.  The veteran's earlier statement of a loss 
of 30 to 40 days of work during the prior year is unsupported 
and is contradicted by other statements before and after the 
report of a loss of 30 to 40 days, and is not considered 
reliable or credible.

The Board also notes that the appellant has variously 
described the frequency of severe headaches.  However, it is 
not just the frequency of headaches that controls; it is a 
combination of frequency of complete prostration and severe 
economic inadaptability.  The most probative evidence 
establishes that the headaches are not productive of severe 
economic inadaptability and that the veteran does not have 
very frequent completely prostrating and prolonged attacks.  
Stated differently, the information generated in 1993, 1996, 
1997, and 2003 is more probative than evidence dated 1998 and 
2000.  The statement from Dr. B. is of little probative value 
as the document does not describe symptoms, whether they are 
prostrating or result in severe economic adaptability.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of an 
increased evaluation for tension headaches, and there is no 
doubt to be resolved.  Gilbert, 1 Vet. App. at 55.

Finally, review of the record reveals that the RO has 
expressly considered referral of this case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2003).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The RO, in the December 1997 rating decision, 
August 2000 supplemental statement of the case, and the 
December 2000 supplemental statement of the case found that 
the evidence did not show that this case presented such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Board 
concludes that referral of this case to the Under Secretary 
or the Director, Compensation and Pension Service, for 
assignment of an extraschedular evaluation is not warranted.


ORDER

Entitlement to an increased evaluation for tension headaches 
is denied.


REMAND

In a December 2003 rating decision, the RO assigned a 20 
percent disability evaluation for left rhomboid muscle spasm 
and a 20 percent disability evaluation for right rhomboid 
muscle spasm.  The veteran has indicated disagreement with 
this evaluation, asserting that these disabilities should be 
rated 40 percent for the dominant and 30 percent for the non-
dominant muscle groups.

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on the veteran's 
part.  

The AOJ should undertake the following action:

Issue a statement of the case regarding 
the issues of evaluation of left rhomboid 
muscle spasm and right rhomboid muscle 
spasm.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



